      Case 4:21-cv-01180 Document 1-2 Filed on 04/12/21 in TXSD Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

ERICK RUANO,                        §
     Plaintiff,                     §
                                    §
v.                                  §                         CIVIL ACTION NO. _______
                                    §
JOHN DOE, AMAZON.COM SERVICES, INC. §
and AMAZON LOGISTICS, INC.          §                         JURY DEMANDED
     Defendants.                    §

                  INDEX OF PLEADINGS, ANSWERS TO PLEADINGS,
                PROCESS, AND ORDERS FROM STATE COURT ACTION

        The following is an index of the pleadings, process, and orders entered by the state court

in as Cause No. 2021-13968; Erick Ruano v. John Doe, Amazon.com Services, Inc. & Amazon

Logistics, Inc.,; 334th Judicial District Court of Harris County, Texas:

EXHIBIT A
               A-1. Docket Sheet

               A-2. Request for Issuance of Service - Amazon.com Services

               A-3. Request for Issuance of Service - Amazon Logistics

               A-4. Plaintiff's Original Petition and Jury Demand

               A-5. Certified Mail Tracking Number 7018 1830 0001 4427 0336

               A-6. Certified Mail Tracking Number 7018 1830 0001 4427 0169

               A-7. Certified Mail Receipt Amazon Logistics

               A-8. Certified Mail Receipt Amazon.Com Services

               A-9. Domestic Return Receipt - Amazon Logistics

               A-10. Domestic Return Receipt - Amazon.com Services



251574308v.1
